           CASE 0:20-cv-02331-PAM-DTS Doc. 1 Filed 11/16/20 Page 1 of 27




                              UNITED STATES DISTRICT COURT
                                 DISTRICT OF MINNESOTA

 REX COWARD,
 Individually and on behalf of all           Case No.: 20-CV-2331
 others similarly situated,
                                             Case Type: FLSA Collective/Class

                        Plaintiff,
                                                  ORIGINAL COMPLAINT
          v.                                     (JURY TRIAL DEMANDED)
 OPTUM SERVICES, INC.,
 OPTUMRX, INC., OPTUM CARE                   FLSA COLLECTIVE ACTION
 SERVICES COMPANY, and OPTUM                 PURSUANT TO 29 U.S.C. § 216(B)
 CARE, INC.,
                                             CLASS ACTION
                        Defendants.          PURSUANT TO FED. R. CIV. P. 23


         Plaintiff Rex Coward (“Coward”) brings this action individually and on

behalf of all others similarly situated (hereinafter “Plaintiff and the Putative Class

Members”) who worked for Optum Services, Inc., OptumRx, Inc., Optum Care

Services Company, and/or Optum Care, Inc. (collectively “Defendants”),

anywhere in the United States, at any time during the relevant statutes of

limitation through the final disposition of this matter, to recover compensation,

liquidated damages, and attorneys’ fees and costs pursuant to the provisions of

Sections 206, 207 and 216(b) of the Fair Labor Standards Act of 1938, as amended

29 U.S.C. §§ 201–19, and Florida common law.




Original Collective/Class Action Complaint                                      Page 1
             CASE 0:20-cv-02331-PAM-DTS Doc. 1 Filed 11/16/20 Page 2 of 27




         Plaintiff’s FLSA claims are asserted as a collective action under Section 16(b)

of the FLSA, 29 U.S.C. § 216(b), while the Florida state law claim is asserted as a

class action under Federal Rule of Civil Procedure 23. The following allegations

are based on personal knowledge as to Plaintiff’s own conduct and are made on

information and belief as to the acts of others.

                                                I.
                                             OVERVIEW

         1.       This is a collective action to recover overtime wages and liquidated

damages brought pursuant to the Fair Labor Standards Act (“FLSA”), 29 U.S.C. §§

201–19 and a class action pursuant to the laws of Florida, and FED. R. CIV. P. 23, to

recover unpaid straight-time wages and other applicable penalties.

         2.       Plaintiff and the Putative Class Members are those similarly situated

persons who worked for Defendants either in call centers or from home, anywhere

in the United States, at any time during the relevant statutes of limitation through

the final disposition of this matter, and have not been paid for all hours worked

nor the proper amount of overtime in violation of state and federal law.

         3.       Specifically, Defendants have enforced a uniform company-wide

policy wherein it improperly required its hourly call-center employees1—Plaintiff


         1   Call-center employees means all hourly, non-exempt employees who performed their work for


Original Collective/Class Action Complaint                                                      Page 2
           CASE 0:20-cv-02331-PAM-DTS Doc. 1 Filed 11/16/20 Page 3 of 27




and the Putative Class Members—to perform work “off-the-clock” and without

pay.

         4.       Defendants’ illegal company-wide policy has caused Plaintiff and the

Putative Class Members to have hours worked that were not compensated and

further created a miscalculation of their regular rate(s) of pay for purposes of

calculating their overtime compensation each workweek.

         5.       Although Plaintiff and the Putative Class Members routinely worked

in excess of forty (40) hours per workweek, Plaintiff and the Putative Class

Members were not paid overtime of at least one and one-half their regular rates

for all hours worked in excess of forty (40) hours per workweek.

         6.       Defendants knowingly and deliberately failed to compensate Plaintiff

and the Putative Class Members for all hours worked each workweek and the

proper amount of overtime on a routine and regular basis during the relevant time

period.

         7.       Plaintiff and the Putative Class Members did not (and currently do

not) perform work that meets the definition of exempt work under the FLSA or

Florida state law.



Defendants through a computer, handling customer phone calls, emails, and/or chat support at Defendants’
call centers or from home.


Original Collective/Class Action Complaint                                                       Page 3
             CASE 0:20-cv-02331-PAM-DTS Doc. 1 Filed 11/16/20 Page 4 of 27




         8.        Plaintiff and the Putative Class Members seek to recover all unpaid

overtime, liquidated damages, and other damages owed under the FLSA as a

collective action pursuant to 29 U.S.C. § 216(b), and to recover all unpaid straight-

time and other damages owed under the Florida state-law claim as a Rule 23 class

action.

         9.        Plaintiff prays that all similarly situated workers (Putative Class

Members) be notified of the pendency of this action to apprise them of their rights

and provide them an opportunity to opt-in to this lawsuit.

         10.       Plaintiff also prays that the Rule 23 class is certified as defined herein,

and that Plaintiff Coward be named as the Class Representative of the Florida

Common-Law Class.

                                                  II.
                                             THE PARTIES

         11.       Plaintiff Rex Coward (“Coward”) was employed by Defendants in

Orlando, Florida during the relevant time period. Plaintiff Coward did not receive

compensation for all hours worked or the correct amount of overtime

compensation for all hours worked in excess of forty (40) hours per workweek.2




         2   The written consent of Rex Coward is hereby attached as Exhibit “A.”


Original Collective/Class Action Complaint                                              Page 4
           CASE 0:20-cv-02331-PAM-DTS Doc. 1 Filed 11/16/20 Page 5 of 27




         12.      The FLSA Collective Members are those current and former hourly

call-center employees who were employed by Defendants, anywhere in the United

States, at any time from September 1, 2017 through the final disposition of this

matter, and have been subjected to the same illegal pay system under which

Plaintiff worked and was paid.

         13.      The Florida Common Law Class Members are those current and

former hourly call-center employees who were employed by Defendants, in

Florida, at any time from September 1, 2016 through the final disposition of this

matter, and have been subjected to the same illegal pay system under which

Plaintiff Coward worked and was paid.

         14.      Defendant Optum Services, Inc. (“Optum Services”) is an Foreign

For-Profit Corporation, licensed to and doing business in the State of Minnesota,

and may be served with process through its registered agent for service of process:

C T Corporations System, Inc., 1010 Dale St. N, St. Paul, Minnesota 55117-5603.

         15.      Defendant OptumRx, Inc. (“OptumRx”) is a Foreign For-Profit

Corporation, licensed to and doing business in the State of Minnesota, and may be

served with process through its registered agent for service of process: C T

Corporations System, Inc., 1010 Dale St. N, St. Paul, Minnesota 55117-5603.




Original Collective/Class Action Complaint                                    Page 5
           CASE 0:20-cv-02331-PAM-DTS Doc. 1 Filed 11/16/20 Page 6 of 27




         16.      Defendant Optum Care Services Company (“Optum Care Services”)

is a Foreign For-Profit Corporation, licensed to and doing business in the State of

Minnesota, and may be served with process through its registered agent for service

of process: C T Corporations System, Inc., 1010 Dale St. N, St. Paul, Minnesota

55117-5603.

         17.      Defendant Optum Care, Inc. (“Optum Care”) is a Foreign For-Profit

Corporation, licensed to and doing business in the State of Minnesota, and may be

served with process through its registered agent for service of process: C T

Corporations System, Inc., 1010 Dale St. N, St. Paul, Minnesota 55117-5603.

         18.      Defendants are joint employers pursuant to 29 C.F.R. § 791.2. They

have common ownership, oversight and control over Plaintiff and the Putative

Class Members. As a result, all Defendants are responsible, both individually and

jointly, for compliance with all of the applicable provisions of the FLSA, including

the overtime provisions, with respect to the entire employment for the workweeks

at issue in this case.

                                                III.
                                       JURISDICTION & VENUE

         19.      This Court has federal question jurisdiction over the FLSA claims

pursuant to 28 U.S.C. § 1331 as this is an action arising under 29 U.S.C. §§ 201–19.



Original Collective/Class Action Complaint                                     Page 6
             CASE 0:20-cv-02331-PAM-DTS Doc. 1 Filed 11/16/20 Page 7 of 27




         20.       This Court has supplemental jurisdiction over the additional Florida

state-law claim pursuant to 28 U.S.C. § 1367.

         21.       This Court has personal jurisdiction over Defendants because the

cause of action arose within this District as a result of Defendants’ conduct within

this District and Division.

         22.       Venue is proper in the District of Minnesota because this is a judicial

district where a substantial part of the events or omissions giving rise to the claim

occurred.

         23.       Specifically, Defendants’ corporate headquarters are located in Eden

Prairie, Minnesota, which is located in this District and Division.

      24.          Venue is therefore proper in this Court pursuant to 28 U.S.C. §
1391(b).

                                                   IV.
                                             ADDITIONAL FACTS

         25.       Optum is a global provider of health care solutions to individual,

business, and provider customers.3

         26.       Defendants are joint employers pursuant to 29 C.F.R. § 791.2.




         3   https://www.optum.com/about-us.html


Original Collective/Class Action Complaint                                          Page 7
           CASE 0:20-cv-02331-PAM-DTS Doc. 1 Filed 11/16/20 Page 8 of 27




         27.      Defendants directly or indirectly hired Plaintiff and the Putative Class

Members, controlled their work schedules and conditions of employment, and

determined the rate and method of the payment of wages.

         28.      Specifically, Defendants maintain a singular shared Human Resource

(“HR”) department that sets Plaintiff and the Putative Class Members rates and

methods of payment across all four Defendants organizations.

         29.      Defendants maintained control, oversight, and direction over Plaintiff

and the Putative Class Members, including the promulgation and enforcement of

policies affecting the payment of wages for overtime compensation.

         30.      Specifically, Defendants maintain a singular shared corporate

training program that not only created the FLSA violating policies at issue in this

matter but also trained every Putative Class Member to abide by those policies.

         31.      Defendants mutually benefitted from the work performed by Plaintiff

and the Putative Class Members.

         32.      Defendants did not act entirely independently of each other and have

not been completely disassociated with respect to the work of Plaintiff and the

Putative Class Members.




Original Collective/Class Action Complaint                                          Page 8
           CASE 0:20-cv-02331-PAM-DTS Doc. 1 Filed 11/16/20 Page 9 of 27




         33.      Defendants shared the services of Plaintiff and the Putative Class

Members. Defendants acted directly or indirectly in the interest of each other in

relation to Plaintiff and the Putative Class Members.

         34.      Specifically, Defendants dictated the practice goals and what pressing

or tactical items needed to be done in order to meet the goals of the respective

Defendants and/or their clients.

         35.      Moreover, all Defendants have the power to hire and fire Plaintiff and

the Putative Class Members, supervise and control Plaintiff and the Putative Class

Members’ work schedules and conditions of their employment, determine their

rate and method of payment, and maintain their employment records.

         36.      Specifically, Defendants shared HR department chose the rates and

methods of payment for each putative class members and maintains all Putative

Class Members employment records.

         37.      As a result, all Defendants are responsible, both individually and

jointly, for compliance with all of the applicable provisions of the FLSA, including

the overtime provisions, with respect to the entire employment for the workweeks

at issue in this case.




Original Collective/Class Action Complaint                                         Page 9
          CASE 0:20-cv-02331-PAM-DTS Doc. 1 Filed 11/16/20 Page 10 of 27




         38.      To assist its clients, Defendants employ thousands of hourly call-

center employees––Plaintiff and the Putative Class Members––who assist

Defendants customers and clients.

         39.      Plaintiff and Putative Class Members worked for (and continue to

work for) Defendants both from home and in call centers owned and operated by

Defendants throughout the United States.

         40.      Plaintiff and the Putative Class Members’ job duties consisted of

answering          phone        calls        made   by   Defendants’   customers,   answering

customer/client inquiries, fulfilling orders, accepting payments, selling business

products, and generally assisting customers/clients.

         41.      Plaintiff Coward was employed by Defendants in customer service in

Orlando, Florida from approximately September 2018 until May 2019.

         42.      Plaintiff and the Putative Class Members are non-exempt call-center

employees who were (and are) paid by the hour.

         43.      Plaintiff and the Putative Class Members typically worked

approximately forty (40) “on-the-clock” hours per week.




Original Collective/Class Action Complaint                                              Page 10
          CASE 0:20-cv-02331-PAM-DTS Doc. 1 Filed 11/16/20 Page 11 of 27




         44.      In addition to their forty (40) “on-the-clock” hours, Plaintiff and the

Putative Class Members regularly worked one (1) to two (2) hours “off-the-clock”

per week and have not been compensated for that time.

         45.      Although Plaintiff and the Putative Class Members are in charge of

recording their own hours in Defendants’ time keeping system, Plaintiff and the

Putative Class Members were trained by Defendants to only record their official

shift start, and shift end time even if they were forced to work outside those times.

         46.      Further, Defendants taught and required Plaintiff and the Putative

Class Members to work outside their scheduled shift start and shift end times,

performing a pre-shift boot up process and performing a post shift boot down

process all while “off-the-clock.”

                                             Unpaid Start-Up Time

         47.      Plaintiff and the Putative Class Members have not been compensated

for all the hours they worked for Defendants as a result of Defendants’ corporate

policy and practice of requiring their hourly call-center employees to prepare their

computer and programs prior to their shift start time.

         48.      Specifically, Plaintiff and the Putative Class Members are required to

start and log-in to their computer, read company emails/alerts, open multiple




Original Collective/Class Action Complaint                                         Page 11
          CASE 0:20-cv-02331-PAM-DTS Doc. 1 Filed 11/16/20 Page 12 of 27




different computer programs, log in to each program, and ensure that each

program is running correctly—all of which can anywhere from five (5) to twenty

(20) minutes—before their shift start time.

         49.      According to Defendants’ corporate policies, Plaintiff and the

Putative Class Members are not allowed to clock in prior to their shift start time.

         50.      If Plaintiff and the Putative Class Members are not ready and on the

phone at their shift start time, they can be (and often are) subject to discipline.

         51.      If Plaintiff and the Putative Class Members clock in prior to their shift

start time, they are also subject to discipline.

         52.      Therefore, the only way a Putative Class Member can be ready on

time, and avoid discipline, is to prepare the computer “off-the-clock” and without

pay.

         53.      During this start up time, Plaintiff and the Putative Class Members

were not compensated although they were expected to have completed this

process in advance of their official start times.

                                             Unpaid Technical Downtime




Original Collective/Class Action Complaint                                          Page 12
          CASE 0:20-cv-02331-PAM-DTS Doc. 1 Filed 11/16/20 Page 13 of 27




         54.      Further, Plaintiff and the Putative Class Members’ computers crashed

multiple times each week and required Plaintiff and the Putative Class Members

to reset them, which took ten (10) minutes or more each time.

         55.      Plaintiff and the Putative Class Members were not compensated for

the time they worked for Defendants rebooting Defendants’ computers after they

crashed or experienced other technical difficulties.

                                             Unpaid Shut Down Time

         56.      Plaintiff and the Putative Class Members were (and still are) required

to carefully log out of each of Defendants’ programs, and fully shut down their

computer after their shift end time.

         57.      Defendants trained Plaintiff and the Putative Class Members to clock

out after their last call, and then perform a specific computer shut down process,

which could take anywhere from three (3) to five (5) minutes each day.

         58.      Should Plaintiff and the Putative Class Members not perform

Defendants’ specific shut down process, the computer would be far more likely to

experience technical difficulties the next day when booted up.




Original Collective/Class Action Complaint                                        Page 13
          CASE 0:20-cv-02331-PAM-DTS Doc. 1 Filed 11/16/20 Page 14 of 27




         59.      If Plaintiff and the Putative Class Member recorded the time they

spent on the post-shift shut down process, they would accrue unauthorized

overtime and be subject to discipline.

         60.      Therefore, Defendants do not pay Plaintiff and the Putative Class

Members for their post-shift shut down.

         61.      As a result of Defendants’ corporate policy and practice of requiring

Plaintiff and the Putative Class Members to perform their computer start up tasks

before the beginning of their shifts, to perform their computer shut down tasks

after the end of their shift, and refusing to pay Plaintiff and the Putative Class

Members for time spent troubleshooting technical problems, Plaintiff and the

Putative Class Members were not compensated for all hours worked, including all

worked in excess of forty (40) in a workweek at the rates required by the FLSA.

         62.      Defendants have employed other individuals who perform(ed) the

same or similar job duties under the same pay provisions as Plaintiff.

         63.      Defendants are aware of their obligation to pay overtime for all hours

worked and the proper amount of overtime for all hours worked in excess of forty

(40) each week, but have failed to do so.




Original Collective/Class Action Complaint                                        Page 14
          CASE 0:20-cv-02331-PAM-DTS Doc. 1 Filed 11/16/20 Page 15 of 27




         64.      Because Defendants did not pay Plaintiff and the Putative Class

Members time and a half for all hours worked in excess of forty (40) in a

workweek, Defendants’ pay policies and practices willfully violate the FLSA.

         65.      Because Defendants did not pay Plaintiff and the Putative Class

Members for all straight-time hours worked, Defendants’ pay policies and

practices also violate the state laws of Florida.

                                                    V.
                                             CAUSES OF ACTION

                                         COUNT ONE
                         (Collective Action Alleging FLSA Violations)

         66.      Paragraphs 1–65 are fully incorporated herein.

A.       FLSA COVERAGE

         67.      The FLSA Collective is defined as:

         ALL HOURLY CALL-CENTER EMPLOYEES WHO WERE
         EMPLOYED BY OPTUM SERVICES, INC., OPTUMRX, INC.,
         OPTUM CARE SERVICES, INC., AND/OR OPTUM CARE, INC.,
         ANYWHERE IN THE UNITED STATES, AT ANY TIME FROM
         SEPTEMBER 1, 2017 THROUGH THE FINAL DISPOSITION OF
         THIS MATTER. (“FLSA Collective” or “FLSA Collective
         Members”).

         68.      At all times hereinafter mentioned, Defendants have been joint

employers within the meaning of Section 3(d) of the FLSA, 29 U.S.C. § 203(d).




Original Collective/Class Action Complaint                                 Page 15
          CASE 0:20-cv-02331-PAM-DTS Doc. 1 Filed 11/16/20 Page 16 of 27




         69.      At all times hereinafter mentioned, Defendants have been an

enterprise within the meaning of Section 3(r) of the FLSA, 29 U.S.C. § 203(r).

         70.      At all times hereinafter mentioned, Defendants have been an

enterprise engaged in commerce or in the production of goods for commerce

within the meaning of Section 3(s)(1) of the FLSA, 29 U.S.C. § 203(s)(1), in that said

enterprise has had two or more employees engaged in commerce or in the

production of goods for commerce, or employees handling, selling, or otherwise

working on goods or materials that have been moved in or produced for

commerce by any person, or in any closely related process or occupation directly

essential to the production thereof, and in that those enterprises have had, and

have, an annual gross volume of sales made or business done of not less than

$500,000.00 (exclusive of excise taxes at the retail level which are separately stated).

         71.      Defendants employed (and continue to employ) at least two or more

workers—Plaintiff and the Putative Class Members—to provide goods and

services through interstate commerce for the purposes of the FLSA.

         72.      In performing the operations hereinabove described, Plaintiff and the

FLSA Collective Members were engaged in commerce or in the production of




Original Collective/Class Action Complaint                                       Page 16
          CASE 0:20-cv-02331-PAM-DTS Doc. 1 Filed 11/16/20 Page 17 of 27




goods for commerce within the meaning of §§ 203(b), 203(i), 203(j), 206(a), and

207(a) of the FLSA. 29 U.S.C. §§ 203(b), 203(i), 203(j), 206(a), 207(a).

         73.      Specifically, Plaintiff and the FLSA Collective Members are (or were)

non-exempt hourly call-center employees of Defendants who assisted Defendants’

customers who live throughout the United States. 29 U.S.C. § 203(j).

         74.      At all times hereinafter mentioned, Plaintiff and the FLSA Collective

Members are (or were) individual employees who were engaged in commerce or

in the production of goods for commerce as required by 29 U.S.C. §§ 206–07.

         75.      In violating the FLSA, Defendants acted willfully and without a good

faith basis and with reckless disregard of applicable federal law.

         76.      The proposed collective of similarly situated employees, i.e. putative

collective members sought to be certified pursuant to 29 U.S.C. § 216(b), is defined

in Paragraph 67.

         77.      The precise size and identity of the proposed class should be

ascertainable from the business records, tax records, and/or employee or personnel

records of Defendants.

B.       FAILURE TO PAY WAGES AND OVERTIME UNDER THE FLSA




Original Collective/Class Action Complaint                                        Page 17
          CASE 0:20-cv-02331-PAM-DTS Doc. 1 Filed 11/16/20 Page 18 of 27




         78.      Defendants violated provisions of Sections 7 and 15 of the FLSA, 29

U.S.C. §§ 207, and 215(a)(2) by employing individuals in an enterprise engaged in

commerce or in the production of goods for commerce within the meaning of the

FLSA for workweeks longer than forty (40) hours without compensating such

employees for hours worked in excess of forty (40) per workweek at rates at least

one and one-half times the regular rates.

         79.      Plaintiff and the FLSA Collective Members have suffered damages

and continue to suffer damages as a result of Defendants’ acts or omissions as

described herein; though Defendants are in possession and control of necessary

documents and information from which Plaintiff would be able to precisely

calculate damages.

         80.      Moreover, Defendants knowingly, willfully and in reckless disregard

carried out their illegal pattern of failing to pay Plaintiff and other similarly

situated employees for all hours worked and the proper amount of overtime

compensation for all hours worked over forty (40) each week. 29 U.S.C. § 255(a).

         81.      Defendants knew or should have known their pay practices were in

violation of the FLSA.




Original Collective/Class Action Complaint                                     Page 18
          CASE 0:20-cv-02331-PAM-DTS Doc. 1 Filed 11/16/20 Page 19 of 27




         82.      Defendants are sophisticated parties and employers, and therefore

knew (or should have known) their policies were in violation of the FLSA.

         83.      Plaintiff and the FLSA Collective Members, on the other hand, are

(and were) unsophisticated employees who trusted Defendants to pay them in

accordance with the law.

         84.      The decision and practice by Defendants to not pay for all hours

worked or the proper amount of overtime for all hours worked over forty (40) was

neither reasonable nor in good faith.

         85.      Accordingly, Plaintiff and the FLSA Collective Members are entitled

to be paid for all hours worked and overtime wages for all hours worked in excess

of forty (40) in a workweek pursuant to the FLSA in an amount equal to one-and-

a-half times their regular rate of pay, plus liquidated damages, attorneys’ fees and

costs.

C.       FLSA COLLECTIVE ACTION ALLEGATIONS

         86.      All previous paragraphs are incorporated as though fully set forth

herein.

         87.      Pursuant to 29 U.S.C. § 216(b), this collective claim is made on behalf

of all of Defendants’ employees who have been similarly situated to Plaintiff with




Original Collective/Class Action Complaint                                         Page 19
          CASE 0:20-cv-02331-PAM-DTS Doc. 1 Filed 11/16/20 Page 20 of 27




regard to the work they performed and the manner in which they have not been

paid.

         88.      Other similarly situated employees of Defendants have been

victimized by Defendants’ patterns, practices, and policies, which are in willful

violation of the FLSA.

         89.      The FLSA Collective is defined in Paragraph 67.

         90.      Defendants’ failure to pay for all hours worked and overtime

compensation at the rates required by the FLSA, results from generally applicable

policies and practices of Defendants, and does not depend on the personal

circumstances of the Plaintiff or the FLSA Collective Members.

         91.      Thus, Plaintiff’s experiences are typical of the experiences of the FLSA

Collective Members.

         92.      The specific job titles or precise job requirements of the various FLSA

Collective Members does not prevent collective treatment.

         93.      All of the FLSA Collective Members—regardless of their specific job

titles, precise job requirements, rates of pay, or job locations—are entitled to be

properly compensated for all hours worked and the proper amount of overtime

compensation for all hours worked in excess of forty (40) hours per workweek.




Original Collective/Class Action Complaint                                         Page 20
          CASE 0:20-cv-02331-PAM-DTS Doc. 1 Filed 11/16/20 Page 21 of 27




         94.      Although the issues of damages may be individual in character, there

is no detraction from the common nucleus of liability facts.

         95.      Absent a collective action, many members of the proposed FLSA

collective likely will not obtain redress of their injuries and Defendants will retain

the proceeds of their systematic violations.

         96.      Moreover, individual litigation would be unduly burdensome to the

judicial system. Concentrating the litigation in one forum will promote judicial

economy and parity among the claims of the individual members of the classes

and provide for judicial consistency.

         97.      Accordingly, the FLSA collective of similarly situated plaintiffs

should be certified as defined as in Paragraph 67 and notice should be promptly

sent to putative class members.

                                     COUNT TWO
               (Class Action Alleging Violations of Florida Common Law)

A.       VIOLATIONS OF Florida COMMON LAW

         98.      Paragraphs 1–97 are fully incorporated herein.

         99.      Plaintiff Coward further brings this action pursuant to the Florida

common law equitable theory of unjust enrichment and quantum meruit. See




Original Collective/Class Action Complaint                                      Page 21
          CASE 0:20-cv-02331-PAM-DTS Doc. 1 Filed 11/16/20 Page 22 of 27




Fernandez v. City of Fruitland Park, No. 5:16-cv-326, 2016 WL 8329400, at *8 (M.D.

Fla Dec. 6, 2016).

         100.     The Florida Class is defined as:

         ALL HOURLY CALL-CENTER EMPLOYEES WHO WERE
         EMPLOYED BY OPTUM SERVICES, INC., OPTUMRX, INC.,
         OPTUM CARE SERVICES COMPANY, OPTUM CARE, INC.
         ANYWHERE IN THE STATE OF FLORIDA, AT ANY TIME FROM
         SEPTEMBER 1, 2016 THROUGH THE FINAL DISPOSITION OF
         THIS MATTER. (“Florida Class Members”).

         101.     Plaintiff Coward and the Florida Class Members are entitled to

recover their unpaid “straight time” or “gap time” wages for services rendered on

behalf of Defendants.

         102.     These claims are independent of their claims for unpaid overtime

wages pursuant to the FLSA, and they are therefore not preempted by the FLSA.

         103.     Plaintiff Coward and the Florida Class Members conferred a valuable

benefit on Defendants because they provided services to Defendants before and

after their shifts—during their respective computer start-up times and after their

shifts ended—without compensation.

         104.     Defendants were aware that Plaintiff Coward and the Florida Class

Members worked through their respective computer start-up times and after their

shifts ended without compensation and further, caused them to continue to work



Original Collective/Class Action Complaint                                     Page 22
          CASE 0:20-cv-02331-PAM-DTS Doc. 1 Filed 11/16/20 Page 23 of 27




through their respective computer start-up times and after their shifts ended while

off the clock and without pay.

         105.     Defendants accepted or retained the benefit conferred by Plaintiff and

the Florida Class Members.

         106.     Plaintiff Coward and the Florida Class Members conferred this

benefit to Defendants at their own expense, that is they worked for several hours

to the benefit of Defendants without pay.

         107.     Further it would be unjust to allow Defendants to retain the benefit

conferred by Plaintiff Coward and the Florida Class Members under these

circumstances.

         108.     Defendants have therefore benefited from services rendered by

Plaintiff Coward and the Florida Class Members and it is inequitable for

Defendants to retain the benefit of Plaintiff Coward and the Florida Class

Members’ services without paying fair value for them.



B.       CLASS ACTION ALLEGATIONS

         109.     Plaintiff Coward and the Florida Class Members bring their Florida

Claim as a class action pursuant to Rule 23 on behalf of all similarly situated




Original Collective/Class Action Complaint                                        Page 23
          CASE 0:20-cv-02331-PAM-DTS Doc. 1 Filed 11/16/20 Page 24 of 27




individuals employed by Defendants who worked in Florida at any time from

September 1, 2016 through the present. See FLA. STAT. § 95.11(3)(k).

         110.     Class action treatment of Plaintiff Coward and the Florida Class

Members is appropriate because, as alleged below, all of Rule 23’s class action

requisites are satisfied.

         111.     The number of Florida Class Members is so numerous that joinder of

all class members is impracticable.

         112.     Plaintiff Coward is a member of the Florida Class and his claims are

typical of the claims of other class members, and he has no interests that are

antagonistic to or in conflict with the interests of the other class members.

         113.     Plaintiff Coward and his counsel will fairly and adequately represent

the class members and their interests.

         114.     Class certification is appropriate under Federal Rule of Civil

Procedure 23(b)(3) because common questions of law and fact predominate over

questions affecting only individual class members and because a class action is

superior to other available methods for the fair and efficient adjudication of this

litigation.




Original Collective/Class Action Complaint                                       Page 24
          CASE 0:20-cv-02331-PAM-DTS Doc. 1 Filed 11/16/20 Page 25 of 27




         115.     Accordingly, the Florida Class should be certified as defined in

Paragraph 100.

                                                   VI.
                                             RELIEF SOUGHT

         116.     Plaintiff respectfully prays for judgment against Defendants as

follows:

                  a.       For an Order recognizing this proceeding as a collective action

pursuant to Section 216(b) of the FLSA, certifying the FLSA Collective as defined

in Paragraph 67 and requiring Defendants to provide the names, addresses, e-mail

addresses, telephone numbers, and social security numbers of all putative

collective action members;

                  b.       For an Order certifying the Florida Common-Law Class as

defined in Paragraph 100, and designating Plaintiff Coward as Class

Representative of the Florida Common-Law Class;

                  c.       For an Order approving the form and content of a notice to be

sent to all putative FLSA Collective Members advising them of the pendency of

this litigation and of their rights with respect thereto;

                  d.       For an Order pursuant to Section 16(b) of the FLSA finding

Defendants liable for unpaid back wages due to Plaintiff (and those FLSA



Original Collective/Class Action Complaint                                          Page 25
          CASE 0:20-cv-02331-PAM-DTS Doc. 1 Filed 11/16/20 Page 26 of 27




Collective Members who have joined in the suit), for liquidated damages equal in

amount to the unpaid compensation found due to Plaintiff (and those FLSA

Collective Members who have joined in the suit);

                  e.       For an Order pursuant to Florida Common Law awarding

Plaintiff Coward and the Florida Class Members unpaid straight time wages and

other damages allowed by law;

                  f.       For an Order awarding the costs and expenses of this action;

                  g.       For an Order awarding attorneys’ fees;

                  h.       For an Order awarding post-judgment and moratory interest at

the highest rates allowed by law;

                  i.       For an Order awarding Plaintiff Coward a service award as

permitted by law;

                  j.       For an Order compelling the accounting of the books and

records of Defendants, at Defendants’ own expense;

                  k.       For an Order providing for injunctive relief prohibiting

Defendants from engaging in future violations of the FLSA and Florida state law,

and requiring Defendants to comply with such laws going forward; and




Original Collective/Class Action Complaint                                         Page 26
          CASE 0:20-cv-02331-PAM-DTS Doc. 1 Filed 11/16/20 Page 27 of 27




                  l.       For an Order granting such other and further relief as may be

necessary and appropriate.




Date: November 16, 2020                      Respectfully submitted,

                                         By: /s/Joshua A. Newville

                                             ANDERSON ALEXANDER, PLLC
                                             Clif Alexander (pro hac vice application pending)
                                                   Texas Bar No. 24064805
                                                   clif@a2xlaw.com
                                             Austin Anderson (pro hac vice application pending)
                                                   Texas Bar No. 24045189
                                                   austin@a2xlaw.com
                                             Carter Hastings (pro hac vice application pending)
                                                   Texas Bar No. 24101879
                                                   carter@a2xlaw.com
                                             819 N. Upper Broadway
                                             Corpus Christi, Texas 78401
                                             Telephone: (361) 452-1279
                                             Facsimile: (361) 452-1284

                                             MADIA LAW LLC
                                             Joshua A. Newville (local counsel)
                                                   Minnesota Bar No. 0395221
                                                   newville@madialaw.com
                                             323 Washington Ave. N., #200
                                             Minneapolis, Minnesota 55401
                                             Telephone: (612) 349-2743
                                             Facsimile: (612) 235-3357

                                             Attorneys in Charge for Plaintiff and Putative
                                             Class Members



Original Collective/Class Action Complaint                                             Page 27
